Exhibit 10.1

 

CANO PETROLEUM, INC’S.

2005 DIRECTORS’ STOCK OPTION PLAN

 

1. PURPOSES OF THE PLAN.        The purpose of the Cano Petroleum, Inc. 2005
Directors Stock Option Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of Cano Petroleum, Inc. or
any of its subsidiaries or affiliates for service as members of the Board by
providing them with competitive compensation and an ownership interest in the
Common Stock of the Company. The Company intends that the Plan will benefit the
Company and its stockholders by allowing Non-Employee Directors to have a
personal financial stake in the Company through an ownership interest in the
Common Stock and will closely associate the interests of Non-Employee Directors
with that of the Company’s stockholders.

 

All options granted hereunder shall be nonstatutory stock options.

 

2. DEFINITIONS.    As used herein, the following definitions shall apply:

 

(a) “BOARD” means the Board of Directors of the Company.

 

(b) “CHANGE OF CONTROL” means a sale of all or substantially all of the
Company’s assets, or any merger or consolidation of the Company with or into
another corporation other than a merger or consolidation in which the holders of
more than 50% of the shares of capital stock of the Company outstanding
immediately prior to such transaction continue to hold (either by the voting
securities remaining outstanding or by their being converted into voting
securities of the surviving entity) more than 50% of the total voting power
represented by the voting securities of the Company, or such surviving entity,
outstanding immediately after such transaction.

 

(c) “CODE” means the Internal Revenue Code of 1986, as amended.

 

(d) “COMMON STOCK” means the Common Stock of the Company.

 

(e) “COMPANY” means Cano Petroleum, Inc., a Delaware corporation.

 

(f) “CONTINUOUS STATUS AS A DIRECTOR” means the absence of any interruption or
termination of service as a Director.

 

(g) “CORPORATE TRANSACTION” means a dissolution or liquidation of the Company, a
sale of all or substantially all of the Company’s assets, or a merger,
consolidation or other capital reorganization of the Company with or into
another corporation.

 

(h) “DIRECTOR” means a member of the Board.

 

(i) “EMPLOYEE” means any person, including any officer or Director, employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.

 

(j) “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

(k) “OPTION” means a stock option granted pursuant to the Plan. All options
shall be nonstatutory stock options (i.e., options that are not intended to
qualify as incentive stock options under Section 422 of the Code).

 

(l) “OPTIONED STOCK” means the Common Stock subject to an Option.

 

(m) “OPTIONEE” means an Outside Director who receives an Option.

 

(n) “OUTSIDE DIRECTOR” means a Director who is not an Employee.

 

(o) “PARENT” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(p) “PLAN” means this 2005 Directors’ Stock Option Plan.

 

(q) “SHARE” means a share of the Common Stock, as adjusted in accordance with
Section 11 of the Plan.

 

(r) “SUBSIDIARY” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. STOCK SUBJECT TO THE PLAN.      Subject to the provisions of Section 11 of
the Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 150,000, plus an annual increase on the first day of each of
the Company’s fiscal years beginning in 2005, 2006, 2007, 2008 and 2009 equal to
the lesser of (i) 100,000 Shares, (ii) one-half of one percent (0.5%) of the
Shares outstanding on the last day of the immediately preceding fiscal year, or
(iii) such lesser number of Shares as is determined by the Board (the “Pool”).
The Shares may be authorized, but unissued, or reacquired Common Stock.

 

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan has been terminated, become available for future grant under the
Plan. In addition, any Shares of Common Stock that are retained by the Company
upon exercise of an Option in order to satisfy the exercise price for such
Option, or any withholding taxes due with respect to such exercise, shall be
treated as not issued and shall continue to be available under the Plan. If
Shares that were acquired upon exercise of an Option are subsequently
repurchased by the Company, such Shares shall not in any event be returned to
the Plan and shall not become available for future grant under the Plan.

 

4. ADMINISTRATION OF AND GRANTS OF OPTIONS UNDER THE PLAN.

 

a) ADMINISTRATOR. Except as otherwise required herein, the Plan shall be
administered by the Board.

 

(b) PROCEDURE FOR GRANTS. All grants of Options hereunder shall be automatic and
nondiscretionary and shall be made strictly in accordance with the following
provisions:

 

(i) No person shall have any discretion to select which Outside Directors shall
be granted Options or to determine the number of Shares to be covered by Options
granted to Outside Directors.

 

2

--------------------------------------------------------------------------------


 

(ii) Each Outside Director shall be automatically granted an Option to purchase
25,000 Shares (the “First Option”) on the date on which such person first
becomes an Outside Director after the effective date of this Plan, whether
through election by the shareholders of the Company or appointment by the Board
of Directors to fill a vacancy.

 

(iii) Each Outside Director, including an Outside Director who did not receive a
First Option grant, shall be automatically granted an Option to purchase 25,000
Shares (the “Subsequent Option”) on the date of each Annual Meeting of the
Company’s stockholders immediately following which such Outside Director is
serving on the Board, provided that, on such date, he or she shall have served
on the Board for at least six (6) months prior to the date of such Annual
Meeting.

 

(iv) Each Outside Director, including an Outside Director who did not receive a
First Option grant, who chairs either the Compensation Committee, Audit
Committee or Compliance Committee shall be automatically granted an Option to
purchase 5,000 Shares (the “Subsequent Option”) on the date of each Annual
Meeting of the Company’s stockholders immediately following which such Outside
Director is serving on the Board, provided that, on such date, he or she shall
have served on the Board for at least six (6) months prior to the date of such

 

Annual Meeting.

 

(v) Notwithstanding the provisions of subsections (ii) and (iii) hereof, in the
event that a grant would cause the number of Shares subject to outstanding
Options plus the number of Shares previously purchased upon exercise of Options
to exceed the Pool, then each such automatic grant shall be that number of
Shares determined by dividing the total number of Shares remaining available for
grant by the number of Outside Directors receiving an Option on the automatic
grant date. Any further grants shall then be deferred until such time, if any,
as additional Shares become available for grant under the Plan through action of
the stockholders to increase the number of Shares which may be issued under the
Plan or through cancellation or expiration of Options previously granted
hereunder.

 

(vi) Notwithstanding the provisions of subsections (ii) and (iii) hereof, any
grant of an Option made before the Company has obtained stockholder approval of
the Plan in accordance with Section 17 hereof shall be conditioned upon
obtaining such stockholder approval of the Plan in accordance with Section 17
hereof.

 

(viii) The terms of each option granted hereunder shall be as follows:

 

(1) each option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Section 9 below;

 

(2) the exercise price per Share shall be 100% of the average of fair market
value per Share for the twenty (20) trading days immediately preceding the date
of grant of each option, determined in accordance with Section 8 hereof;

 

(3) each Option shall vest and be exercisable one (1) year from the date of
grant.

 

(c) POWERS OF THE BOARD. Subject to the provisions and restrictions of the Plan,
the Board shall have the authority, in its discretion: (i) to determine, upon
review of relevant information and in accordance with Section 8(b) of the Plan,
the fair market value of the Common Stock; (ii) to determine the exercise price
per Share of Options to be granted, which exercise price shall be determined in
accordance with Section 8 of the Plan; (iii) to interpret the Plan; (iv) to
prescribe, amend and rescind rules and regulations relating to the Plan; (v) to
authorize any person to execute on behalf of the Company any instrument required
to effectuate the grant of an

 

3

--------------------------------------------------------------------------------


 

Option previously granted hereunder; and (vi) to make all other determinations
deemed necessary or advisable for the administration of the Plan.

 

(d) EFFECT OF BOARD’S DECISION. All decisions, determinations and
interpretations of the Board shall be final and binding on all Optionees and any
other holders of any Options granted under the Plan.

 

(e) SUSPENSION OR TERMINATION OF OPTION. If the Chief Executive Officer or his
or her designee reasonably believes that an Optionee has committed an act of
misconduct, such officer may suspend the Optionee’s right to exercise any option
pending a determination by the Board (excluding the Outside Director accused of
such misconduct). If the Board (excluding the Outside Director accused of such
misconduct) determines an Optionee has committed an act of embezzlement, fraud,
dishonesty, nonpayment of an obligation owed to the Company, breach of fiduciary
duty or deliberate disregard of the Company rules resulting in loss, damage or
injury to the Company, or if an Optionee makes an unauthorized disclosure of any
Company trade secret or confidential information, engages in any conduct
constituting unfair competition, induces any Company customer to breach a
contract with the Company or induces any principal for whom the Company acts as
agent to terminate such agency relationship, neither the Optionee nor his or her
estate shall be entitled to exercise any Option whatsoever. In making such
determination, the Board of Directors (excluding the Outside Director accused of
such misconduct) shall act fairly and shall give the Optionee an opportunity to
appear and present evidence on Optionee’s behalf at a hearing before the Board
or a committee of the Board.

 

5. ELIGIBILITY.      Options may be granted only to Outside Directors. All
Options shall be automatically granted in accordance with the terms set forth in
Section 4(b) above. An Outside Director who has been granted an Option may, if
he or she is otherwise eligible, be granted an additional Option or Options in
accordance with such provisions.

 

The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his or her directorship at any time.

 

6. TERM OF PLAN; EFFECTIVE DATE.  The Plan shall become effective on April 1,
2005. It shall continue in effect for a term of ten (10) years unless sooner
terminated under Section 13 of the Plan.

 

7. TERM OF OPTIONS.          The term of each Option shall be ten (10) years
from the date of grant thereof unless an Option terminates sooner pursuant to
Section 9 below.

 

8. EXERCISE PRICE AND CONSIDERATION.

 

(a) EXERCISE PRICE. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be 100% of the average of the fair
market value per Share for the twenty (20) trading days immediately preceding
the date of grant of the Option.

 

(b) FAIR MARKET VALUE. The fair market value shall be determined by the Board;
provided however that in the event the Common Stock is traded on the American
Stock Exchange or listed on a stock exchange, the fair market value per Share
shall be the average closing sales price on such system or exchange for the
twenty (20) trading days immediately preceding the date of grant of the Option
(or, in the event that the Common Stock is not traded on such date, on the
immediately preceding trading date), as reported in The Wall Street Journal, or
if there is a public market for the Common Stock but the Common Stock is not
traded on the American Stock Exchange or listed on a stock exchange, the fair
market value per Share shall be

 

4

--------------------------------------------------------------------------------


 

the mean of the bid and asked prices of the Common Stock in the over-the-counter
market on the date of grant, as reported in The Wall Street Journal.

 

(c) FORM OF CONSIDERATION. The consideration to be paid for the Shares to be
issued upon exercise of an Option shall consist entirely of cash, check, other
Shares of Common Stock having a fair market value on the date of surrender equal
to the aggregate exercise price of the Shares as to which the Option shall be
exercised (which, if acquired from the Company, shall have been held for at
least six months), or any combination of such methods of payment and/or any
other consideration or method of payment as shall be permitted under applicable
corporate law.

 

9. EXERCISE OF OPTION.

 

(a) PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER. Any Option granted
hereunder shall be exercisable at such times as are set forth in
Section 4(b) above; provided however that no Options shall be exercisable prior
to stockholder approval of the Plan in accordance with Section 17 below has been
obtained.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 8(c) of the Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 11 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b) TERMINATION OF CONTINUOUS STATUS AS A DIRECTOR. If an Outside Director
ceases to serve as a Director, he or she may, but only within ninety (90) days
after the date he or she ceases to be a Director of the Company, exercise his or
her Option to the extent that he or she was entitled to exercise it at the date
of such termination. Notwithstanding the foregoing, in no event may the Option
be exercised after its term set forth in Section 7 has expired. To the extent
that such Outside Director was not entitled to exercise an Option at the date of
such termination, or does not exercise such Option (to the extent he or she was
entitled to exercise) within the time specified above, the Option shall
terminate and the Shares underlying the unexercised portion of the Option shall
revert to the Plan.

 

(c) DISABILITY OF OPTIONEE. Notwithstanding Section 9(b) above, in the event a
Director is unable to continue his or her service as a Director with the Company
as a result of his or her total and permanent disability (as defined in
Section 22(e)(3) of the Code), he or she may, but only within twelve (12) months
from the date of such termination, exercise his or her Option to the extent he
or she was entitled to exercise it at the date of such termination.
Notwithstanding the foregoing, in no event may the Option be exercised after its
term set forth in Section 7 has expired. To the extent that he or she was not
entitled to exercise the Option at the date of

 

5

--------------------------------------------------------------------------------


 

termination, or if he or she does not exercise such Option (to the extent he or
she was entitled to exercise) within the time specified above, the Option shall
terminate and the Shares underlying the unexercised portion of the Option shall
revert to the Plan.

 

(d) DEATH OF OPTIONEE. In the event of the death of an Optionee: (A) during the
term of the Option who is, at the time of his or her death, a Director of the
Company and who shall have been in Continuous Status as a Director since the
date of grant of the Option, or (B) three (3) months after the termination of
Continuous Status as a Director, the Option may be exercised, at any time within
twelve (12) months following the date of death, by the Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent of the right to exercise that had accrued at the date of
death or the date of termination, as applicable. Notwithstanding the foregoing,
in no event may the Option be exercised after its term set forth in Section 7
has expired. To the extent that an Optionee was not entitled to exercise the
Option at the date of death or termination or if he or she does not exercise
such Option (to the extent he or she was entitled to exercise) within the time
specified above, the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan.

 

10. NONTRANSFERABILITY OF OPTIONS.           The Option may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution or pursuant to a
qualified domestic relations order (as defined by the Code or the rules there
under). The designation of a beneficiary by an Optionee does not constitute a
transfer. An Option may be exercised during the lifetime of an Optionee only by
the Optionee or a transferee permitted by this Section.

 

11.ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; CORPORATE TRANSACTIONS.

 

(a) ADJUSTMENT. Subject to any required action by the stockholders of the
Company, the number of shares of Common Stock covered by each outstanding
Option, the number of Shares of Common Stock set forth in Sections 4(b)(ii),
(iii) and (iv) above, and the number of Shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, as well as the price per Share of Common Stock covered by each
such outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock (including any such change in the number of Shares of Common
Stock effected in connection with a change in domicile of the Company) or any
other increase or decrease in the number of issued Shares of Common Stock
effected without receipt of consideration by the Company; provided however that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Option.

 

(b) CORPORATE TRANSACTIONS; CHANGE OF CONTROL. In the event of a Corporate
Transaction, including a Change of Control, and except as otherwise provided in
a Stock Option Agreement issued under the Plan, each outstanding Option shall be
assumed or an equivalent option shall be substituted by the successor
corporation or a Parent or Subsidiary of such successor corporation, unless the
successor corporation does not agree to assume the

 

6

--------------------------------------------------------------------------------


 

outstanding Options or to substitute equivalent options, in which case the
Options shall terminate upon the consummation of the transaction.

 

For purposes of this Section 11(b), an Option shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon such Corporate Transaction or Change of Control, each
Optionee would be entitled to receive upon exercise of an Option the same number
and kind of shares of stock or the same amount of property, cash or securities
as the Optionee would have been entitled to receive upon the occurrence of such
transaction if the Optionee had been, immediately prior to such transaction, the
holder of the number of Shares of Common Stock covered by the Option at such
time (after giving effect to any adjustments in the number of Shares covered by
the Option as provided for in this Section 11); provided however that if such
consideration received in the transaction was not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon
exercise of the Option to be solely common stock of the successor corporation or
its Parent equal to the Fair Market Value of the per Share consideration
received by holders of Common Stock in the transaction.

 

(c) CERTAIN DISTRIBUTIONS. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option to reflect the effect of such distribution.

 

12. TIME OF GRANTING OPTIONS.       The date of grant of an Option shall, for
all purposes, be the date determined in accordance with Section 4(b) hereof.
Notice of the determination shall be given to each Outside Director to whom an
Option is so granted within a reasonable time after the date of such grant.

 

13. AMENDMENT AND TERMINATION OF THE PLAN.

 

(a) AMENDMENT AND TERMINATION. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable; provided that, to
the extent necessary and desirable to comply with Rule 16b-3 under the Exchange
Act (or any other applicable law or regulation), the Company shall obtain
approval of the stockholders of the Company to Plan amendments to the extent and
in the manner required by such law or regulation.

 

(b) EFFECT OF AMENDMENT OR TERMINATION. Any such amendment or termination of the
Plan that would impair the rights of any Optionee shall not affect Options
already granted to such Optionee and such Options shall remain in full force and
effect as if this Plan had not been amended or terminated, unless mutually
agreed otherwise between the Optionee and the Board, which agreement must be in
writing and signed by the Optionee and the Company.

 

14. CONDITIONS UPON ISSUANCE OF SHARES.    Notwithstanding any other provision
of the Plan or any agreement entered into by the Company pursuant to the Plan,
the Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the legal requirements relating to the administration of stock
option plans under applicable U.S. state corporate laws, U.S. federal and
applicable state securities laws, the Code, any stock exchange or Nasdaq
rules or regulations to which the Company may be subject and the applicable laws
of any other country or jurisdiction where Options are granted under the Plan,
as such laws, rules, regulations and requirements

 

7

--------------------------------------------------------------------------------


 

shall be in place from time to time (the “Applicable Laws”). Such compliance
shall be determined by the Company in consultation with its legal counsel.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by law.

 

15. RESERVATION OF SHARES.           The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

16. OPTION AGREEMENT.     Options shall be evidenced by written option
agreements in such form as the Board shall approve.

 

17. STOCKHOLDER APPROVAL.          If required by the Applicable Laws,
continuance of the Plan shall be subject to approval by the stockholders of the
Company. Such stockholder approval shall be obtained in the manner and to the
degree required under the Applicable Laws.

 

8

--------------------------------------------------------------------------------


 

CANO PETROLEUM, INC’S

2005 DIRECTORS’ STOCK OPTION PLAN

 

NOTICE OF STOCK OPTION GRANT

 

[DATE]

 

 

 

You have been granted an option to purchase Common Stock of Cano Petroleum, Inc.
(the “Company”) as follows:

 

Date of Grant:

 

Vesting Commencement Date:

 

Exercise Price per Share:     $                 

 

Total Number of Shares Granted:

 

Total Exercise Price:

 

Expiration Date:

 

Vesting Schedule: This Option may be exercised, in whole or in part, on the
Vesting Commencement Date.

 

Acceleration of Vesting Schedule: In the event Optionee’s Continuous status as a
Director is terminated without Cause in connection with or within three
(3) months following a Change of Control, an additional 25% of the Shares
subject to the Option shall vest.  Notwithstanding the foregoing, in no event
shall Optionee be entitled to exercise a number of shares under this Option in
excess of the Total Number of Shares Granted set forth above.

 

Definitions:

 

For purposes of this Agreement, “Change of Control” shall have the meaning set
forth in Section 2(b) of the 2005 Directors’ Stock Option Plan.

 

For purposes of this Agreement, “Cause” for Optionee’s  termination of
Continuous Status as a Director will exist at any time  after the happening of
one or more of the following events:

 

(a) Optionee’s willful misconduct or gross negligence in performance of his
duties hereunder;

 

(b) Dishonest or fraudulent conduct, a deliberate attempt to do an injury to the
Company, or conduct that materially discredits the Company or is materially
detrimental to the reputation of the Company, including conviction of a felony;
or   (c) Optionee’s incurable material breach of any element of the Company’s
Confidential Information, including without limitation, Optionee’s theft or
other misappropriation of the Company’s proprietary information.

 

9

--------------------------------------------------------------------------------


 

Termination Period: This Option may be exercised for 90 days after termination
of Optionee’s Continuous Status as a Director, or such longer period as may be
applicable upon death or Disability of Optionee as provided in the Plan, but in
no event later than the Expiration Date as provided above.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the 2005 Directors’ Stock Option Plan and the
Nonstatutory Stock Option Agreement, all of which are attached and made a part
of this document.

 

OPTIONEE: CANO PETROLEUM, INC.

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

CANO PETROLEUM, INC.

NONSTATUTORY STOCK OPTION AGREEMENT

 

1. GRANT OF OPTION. The Board of Directors of the Company hereby grants to the
Optionee named in the Notice of Stock Option Grant attached as Part I of this
Agreement (the “Optionee”), an option (the “Option”) to purchase a number of
Shares, as set forth in the Notice of Stock Option Grant, at the exercise price
per share set forth in the Notice of Stock Option Grant (the “Exercise Price”‘),
subject to the terms and conditions of the 2005 Directors’ Stock Option Plan
(the “Plan”), which is incorporated herein by reference. (Capitalized terms not
defined herein shall have the meanings ascribed to such terms in the Plan.) In
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Nonstatutory Stock Option Agreement, the terms and
conditions of the Plan shall prevail.

 

2. EXERCISE OF OPTION.

 

(a) RIGHT TO EXERCISE. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Stock Option Grant and the
applicable provisions of the Plan and this Nonstatutory Stock Option Agreement.
In the event of Optionee’s death, disability or other termination of Optionee’s
employment or consulting relationship, the exercisability of the Option is
governed by the applicable provisions of the Plan and this Nonstatutory Stock
Option Agreement.

 

(b) METHOD OF EXERCISE. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.

 

3. METHOD OF PAYMENT. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

 

(a) cash;

 

(b) check;

 

(c) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price; or

 

11

--------------------------------------------------------------------------------


 

(d) surrender of other Shares which (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares.

 

4. NON-TRANSFERABILITY OF OPTION. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or
pursuant to a domestic relations order (as defined by the Code or the
rules thereunder) and may be exercised during the lifetime of Optionee only by
the Optionee or a transferee permitted by Section 10 of the Plan. The terms of
the Plan and this Nonstatutory Stock Option Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

 

5. TERM OF OPTION. This Option may be exercised only within the term set out in
the Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Nonstatutory Stock Option
Agreement.

 

6. TAX CONSEQUENCES. Set forth below is a brief summary of certain federal tax
consequences relating to this Option under the law in effect as of the date of
grant. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT HIS OR HER OWN TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a) EXERCISING THE OPTION. Since this Option does not qualify as an incentive
stock option under Section 422 of the Code, the Optionee may incur regular
federal income tax liability upon exercise. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the fair market value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price.

 

(b) DISPOSITION OF SHARES. If the Optionee holds the Option Shares for more than
one year, gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes. The long-term capital
gain will be taxed for federal income tax purposes at a maximum rate of 20
percent.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Nonstatutory Stock Option Agreement.
Optionee has reviewed the Plan and this Nonstatutory Stock Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Nonstatutory Stock Option Agreement and fully understands all
provisions of the Plan and Nonstatutory Stock Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Nonstatutory Stock Option Agreement.

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

12

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Nonstatutory Stock Option Agreement. In
consideration of the Company’s granting his or her spouse the right to purchase
Shares as set forth in the Plan and this Nonstatutory Stock Option Agreement,
the undersigned hereby agrees to be irrevocably bound by the terms and
conditions of the Plan and this Nonstatutory Stock Option Agreement and further
agrees that any community property interest shall be similarly bound. The
undersigned hereby appoints the undersigned’s spouse as attorney-in-fact for the
undersigned with respect to any amendment or exercise of rights under the Plan
or this Nonstatutory Stock Option Agreement.

 

 

 

 

Spouse of Optionee

 

 

 

Date:

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To: Cano Petroleum, Inc,

 

Attn: Stock Option Administrator

 

Subject: Notice of Intention to Exercise Stock Option

 

This is official notice that the undersigned (“Optionee”) intends to exercise
Optionee’s option to purchase 25,000 shares of Cano Petroleum, Inc. Common
Stock, under and pursuant to the Company’s 2005 Directors’ Stock Option Plan and
the Nonstatutory Stock Option Agreement dated                               , as
follows:

 

Grant Number:

 

 

 

 

 

 

Date of Purchase:

 

 

 

 

 

 

Number of Shares:

 

 

 

 

 

 

Purchase Price:

 

 

 

 

 

 

Method of Payment of

 

 

Purchase Price:

 

 

 

 

 

 

Social Security No.:

 

 

 

 

 

 

The shares should be issued as follows:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

14

--------------------------------------------------------------------------------